Citation Nr: 0300450	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  02-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a rating decision in March 1972, which assigned a 
non-compensable evaluation for a scar on the back, 
residual of a shell fragment wound, involved clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1970.  He was awarded the Combat Action Ribbon 
and 2 Purple Heart Medals.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision in June 2001 by the 
Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran sustained shrapnel wounds to his back in 
service which were productive of well healed, asymptomatic 
scars.

2.  Neither service department physicians nor a VA 
orthopedic examiner in February 1972 reported any damage 
to the muscles of the veteran's back, Muscle Group XX.

3.  A rating decision in March 1972, which granted service 
connection for scars of the back, residuals of shell 
fragment wounds, and assigned a non-compensable 
evaluation, did not grant service connection for 
disability of Muscle Group XX.



CONCLUSION OF LAW

A rating decision in March 1972, which assigned a non-
compensable evaluation for a scar on the back, residual of 
a shell fragment wound, did not involve clear and 
unmistakable error.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also provides that VA shall notify the 
claimant of any information, and any medical or lay 
evidence not previously provided to VA, which is necessary 
to substantiate the claim and whether VA or the claimant 
is expected to obtain any such evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the instant 
case, the Board finds that VA has complied with the 
requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  In 
that regard, the Board notes that a determination of 
whether there was clear and unmistakable error in a rating 
decision is, by law, to be made on the evidence of record 
at the time of the rating decision in question.  The RO 
notified the veteran of the requirements in law to 
establish entitlement to the benefit which the veteran is 
seeking.  The veteran and his representative have been 
afforded ample opportunity, including at a hearing before 
the undersigned Member of the Board, to present argument 
in support of the appeal.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and that the 
notice provisions of the VCAA have been complied with.  
The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and 
the Board will, therefore, proceed to consider the 
veteran's claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

The veteran contends that a rating decision in March 1972 
involved clear and unmistakable error for not assigning a 
compensable disability evaluation for residuals of shell 
fragment wounds to his back.

In analyzing whether a rating decision is fatally flawed, 
it is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation 
provides that previous determinations which were final and 
binding will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or 
amended.  
38 C.F.R. § 3.105(a) (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) 
Either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a 
simple disagreement as to how the facts were later 
evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the 
error must be "undebatable" and of the sort "which, had it 
not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that 
there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet.App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet.App. 310, 313-14 (1992) (en 
banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or 
law that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise 
of error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained 
of cannot be ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet.App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet.App. at 313 (1992) (en banc) (emphasis in 
the original).

In the veteran's case, his service medical records reveal 
that, in December 1968 in Vietnam, he sustained multiple 
shrapnel wounds to all extremities and the back when he 
tripped a booby trap.  Shrapnel was removed while he was a 
patient at a hospital in Guam, and he was evacuated to the 
Continental United States.  After treatment at the 
Philadelphia and Great Lakes Naval Hospitals, he was 
transferred to the Naval Hospital, Camp Lejeune, North 
Carolina, in May 1970.  At that facility, it was noted 
that his complaints related to the left foot and ankle, 
the left calf, and the left hand.  No complaint related to 
the back was noted.  It was noted that the veteran had not 
completed a program of physical therapy for the left lower 
extremity, but had been observed playing softball.  The 
discharge diagnoses included fragment wounds, extremities 
and back, healed.  At an examination for separation in 
December 1970, the veteran's spine was evaluated as 
normal.

At a VA examination in February 1972, the veteran's 
complaints included "my back gives me a lot of pain when 
work involves bending over a lot."  The veteran was 
afforded a special VA orthopedic examination for shell 
fragment wounds to his back, face, and left arm and 
shoulder.  The veteran's complaints included cold weather 
bothering his back when he bent over much.  On physical 
examination, the paravertebral musculature was well 
developed, and not spastic, contracted, fibrotic, or 
atrophic.  Scars in the dorsal, mid-lumbar, and sacroiliac 
areas were noted.  All scars were well healed, 
nonadherent, nonfibrotic, and nonsymptomatic on light 
palpation.  The back had normal motion with no 
restrictions.  Low back signs were negative.  Straight leg 
raising was to 90 degrees and negative, bilaterally.  
There was no tenderness on deep palpation of the entire 
spine, lumbosacral junction, and sacroiliac joints.  The 
diagnosis was scars of shell fragment wounds of back and 
left posterior chest wall, left upper extremity, both 
buttocks and thighs, left leg and heel, all healed, 
nonsymptomatic with multiple retained foreign bodies and 
with mild loss of Muscle Group VI left, XI left, XIII 
left, and XVII bilateral.  

The Board notes that, at the VA orthopedic examination in 
February 1972, no pain on motion of the back or any damage 
to the muscles of the back were reported.

At the time of the March 1972 rating decision, 38 C.F.R. 
§ 4.118, Diagnostic Code 7803 provided that superficial 
scars, which were poorly nourished, with repeated 
ulceration, warranted an evaluation of 10 percent.  
Diagnostic Code 7804 provided that superficial scars which 
were tender and painful on objective demonstration 
warranted an evaluation of 10 percent.  Diagnostic Code 
7805 provided that other scars were rated on limitation of 
the part affected.  In the veteran's case, the VA 
examination in February 1972 found that the scars on his 
back were well healed and asymptomatic.  None of the scars 
on his back were reported to be poorly nourished, 
ulcerated, or tender and painful, or to limit the function 
of his back.  With such findings on orthopedic 
examination, it was not error, much less CUE, for the RO 
not to assign an evaluation of 10 percent for the scars on 
the veteran's back, residuals of shell fragment wounds, 
under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, or 
7805 (1972). 

At the time of the March 1972 rating decision, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 provided that an evaluation 
of 10 percent required slight limitation of motion of the 
lumbar spine.  Diagnostic Code 5295, pertaining to 
lumbosacral strain, provided that such disability was 
rated by comparison with sacroiliac injury.  Diagnostic 
Code 5294, pertaining to sacroiliac injury and weakness, 
provided that such condition with slight subjective 
symptoms only warranted a non-compensable evaluation and 
that an evaluation of 10 percent required characteristic 
pain on motion. In the veteran's case, neither his service 
medical records nor the report of the VA orthopedic 
examination in February 1972 showed any limitation of 
motion of the back or contained any finding or diagnosis 
of lumbosacral strain or sacroiliac injury or weakness.  
Range of motion on examination was reported as normal.  
With such examination findings, it was not error, much 
less CUE, for the RO not to assign a compensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5294, 5295 (1972).

At the time of the March 1972 rating decision, there were 
regulations pertaining to muscle injuries which are set 
forth in pertinent part below.

38 C.F.R. § 4.50 (1972), pertaining to muscle injuries, 
stated that: Disability from injuries of muscles presents 
a special problem.  Shrapnel and shell fragments and high 
velocity bullets may inflict massive damage upon muscles 
with permanent residuals.  The principal symptoms of 
disability from such muscle injuries are weakness, undue 
fatigue-pain, and uncertainty or incoordination of 
movement.  The physical factors are intermuscular fusing 
and binding and welding together of fascial planes and 
aponeurotic sheaths.  In those scar-bound muscles, 
strength is impaired, the threshold of fatigue is lowered 
and delicate coordination is interfered with.  Skin scars 
are incidental and negligible.  It is the deep 
intramuscular and intermuscular scarring which is 
disabling.

38 C.F.R. § 4.51 (1972), pertaining to muscle weakness, 
stated that: The conception of disability of a muscle or 
muscle group is based on the ability of the muscle to 
perform its full work and not solely on its ability to 
move a joint.  A muscle which can barely move its bony 
lever but which has no substantial excess of power or 
endurance to enable it to perform work by that movement is 
in effect a useless muscle for occupational efficiency.

38 C.F.R. § 4.52 (1972), pertaining to muscle damage, 
stated that the real factors in all disabilities residual 
to healed muscle wounds are impairment of strength and 
endurance, lowering of the threshold of fatigue, and 
interference with delicate coordinate movements.

38 C.F.R. § 4.53 (1972), pertaining to muscle patterns, 
stated that: The typical symptoms associated with severe 
muscle injuries are: Fatigue rapidly coming on after 
moderate use of the affected muscle groups; pain occurring 
shortly after the incidence of fatigue sensations, the 
type of pain being that which is characteristic of and 
normally associated with prolonged severe muscular effort 
(fatigue-pain); inability to make certain movements with 
the same degree of strength as before injury; uncertainty 
in making certain movements, particularly when made 
quickly.

38 C.F.R. § 4.54 (1972), pertaining to muscle groups, 
stated that: the skeletal muscles of the body are divided 
for rating purposes into 23 groups in 8 anatomical 
regions; four grades of severity of disabilities due to 
muscle injuries are here recognized for rating purposes: 
slight, moderate, moderately severe, and severe; the type 
pictures, as set forth in 38 C.F.R. § 4.55 and 4.56, will 
be a basis for assigning ratings for each of the 23 muscle 
groups; the type pictures are based on the cardinal 
symptoms of muscle disability (weakness, fatigue-pain, 
uncertainty of movement) and on the objective evidence of 
muscle damage and the cardinal signs of muscle disability 
(loss of power, lowered threshold of fatigue and 
impairment of coordination).

38 C.F.R. § 4.56 (1972), pertaining to factors to be 
considered in the evaluation of disabilities residual to 
healed wounds involving muscle groups due to gunshot or 
other trauma, provided as follows:
(a) Slight (insignificant) disability of muscles.
Type of injury. Simple wound of muscle without 
debridement, infection or effects of laceration.
History and complaint. Service department record of wound 
of slight severity or relatively brief treatment and 
return to duty.  Healing with good functional results.  No 
consistent complaint of cardinal symptoms of muscle injury 
or painful residuals.
Objective findings.  Minimum scar; slight, if any, 
evidence of fascial defect or of atrophy or of impaired 
tonus.  No significant impairment of function and no 
retained metallic fragments.

(b) Moderate disability of muscles
Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of 
high velocity missile and of residuals of debridement or 
of prolonged infection.
History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.
Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance 
or impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.

At the time of the March 1972 rating decision, 38 C.F.R. 
§ 4.73, Diagnostic Code 5320, pertaining to spinal muscles 
and sacrospinalis muscles, Muscle Group XX, provided that 
slight disability of muscles in the cervical dorsal region 
warranted a non-compensable evaluation and an evaluation 
of 10 percent required moderate disability.  Slight 
disability of muscles in the lumbar region warranted a 
non-compensable rating and an evaluation of 10 percent 
required moderate disability.

The rating decision of March 1972 granted service 
connection for residuals of multiple injuries to Muscle 
Groups VI, XI, XIII, and XVII and assigned a combined 
disability rating of 50 percent.  The rating decision 
granted service connection for scars of the back, 
residuals of shell fragment wounds, and assigned a non-
compensable evaluation under Diagnostic Code 7805, which 
indicated a finding by the RO that the veteran's scars on 
the back were not affecting the function of his back.  
Service connection was not granted for injury to Muscle 
Group XX.

The veteran asserts that it was CUE for the RO not to 
grant service connection and a compensable rating for 
damage to the muscles of his back by the shrapnel wounds 
which he sustained in combat in December 1968.  In support 
of his claim, he has pointed to medical evidence in recent 
years of a back disability.  However, a determination 
whether there was CUE in a rating decision must be based 
on the evidence at the time that the rating action was 
taken.  In this case, the orthopedic examiner in February 
1972 did not find any damage to Muscle Group XX, the 
spinal and sacrospinalis muscles, and the veteran's 
service medical records did not show damage to Muscle 
Group XX.  In the absence of any medical finding of damage 
to the muscles of the back, it was not error, much less 
CUE, for the RO in March 1972 not to grant service 
connection and a compensable evaluation for impairment of 
the muscles of the back.  In this regard, the Board notes 
that Diagnostic Code 5320 provided only a non-compensable 
evaluation for slight disability of lumbar or dorsal 
region muscles and required moderate disability for a 
compensable evaluation.  The Board also notes that 
38 C.F.R. § 4.56 provided that moderate disability of 
muscles is manifested by a consistent complaint on record 
from first examination forward of one or more of the 
cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles and by 
signs of moderate loss of deep fascia or muscle substance 
or impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests, none of which was shown by 
the medical evidence of record in March 1972.  

At the hearing before the undersigned Member of the Board 
in October 2002, the veteran testified to his belief that 
the orthopedic specialist who examined him in February 
1972 committed medical errors in the way he performed the 
examination.  However, a claim of CUE is directed to a 
determination made by an adjudicative agency of VA and not 
to the manner in which a medical examination is performed.  
The veteran appears to argue that, had the medical 
examiner in February 1972 made different findings, then 
the rating decision in March 1972 may have been different.  
While that may be true, it does not provide a basis on 
which to find that the rating decision which was actually 
made involved CUE.  The veteran's objections to the VA 
orthopedic examination in February 1972 do not show CUE in 
the rating decision of March 1972.  

In sum, the Board concludes that the rating decision of 
March 1972 did not involve CUE by not granting a 
compensable evaluation for residuals of shrapnel wounds to 
the back.  38 C.F.R. § 3.105(a) (2002).

As the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West Supp. 2002). 




ORDER

A rating decision in March 1972, which assigned a non-
compensable evaluation for a scar on the back, residual of 
a shell fragment wound, not having involved clear and 
unmistakable error, the appeal is denied.




		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

